Citation Nr: 1647882	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disorder, including arthritis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1946 to February 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2008, the Board issued a decision, which in pertinent part, denied his claim for service connection for a right leg disorder.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In March 2009, the Court vacated part of the Board's June 2008 decision and remanded the service connection claim for a right leg disorder to the Board for further development and readjudication in compliance with directives specified.  

In December 2011, the Board denied the claim for service connection for a right leg disorder.  The Veteran appealed that denial to the Court.  In June 2012, the parties asked in a Joint Motion for Remand (JMR) that the decision be vacated and this claim remanded so it could be further developed and again decided. 

This matter was previously before the Board in September 2014 and was remanded for additional development, specifically, to afford the Veteran a VA examination with opinion on the etiology of any diagnosed right leg condition.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Board remanded the Veteran's claim in order to afford the Veteran a VA examination with opinion on whether he had a right leg disability that would account for his complaints of chronic pain.  In September 2015, December 2015, and February 2016, the Veteran was sent letters by the RO in an attempt to schedule him for a VA examination.  Ultimately, the Veteran was unable to be scheduled for a VA examination.

In a January 2016 letter, a case manager from the law firm representing the Veteran stated that the Veteran informed the firm that he had no knowledge of attempts to schedule his examination as he never received any notification by mail.  The letter asserted that the lack of the Veteran's knowledge of any such examination was good cause for not attending, and the Veteran still desired to attend a VA examination in connection with his service connection claim.  The letter requested that the Veteran be scheduled for an examination.  

A review of the Veteran's claims file indicates that a copy of his May 2016 Supplemental Statement of the Case (SSOC) was returned by the postal service to the RO with a notation that the document was "not deliverable as addressed unable to forward."  This returned correspondence tends to support the Veteran's contentions that he was never notified by mail of attempts to schedule him for a VA examination.  As such, a remand is warranted in order to schedule the Veteran for a VA examination.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records dated since June 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine whether any diagnosed right leg disability is related to the Veteran's active duty service.  In light of past attempts to schedule the Veteran and indications in the record that he has not been able to receive some VA correspondence, both the Veteran and his attorney should be contacted in order to ensure the Veteran is properly scheduled for an examination.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any tests or studies deemed necessary.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Please list all diagnoses related to the Veteran's claimed right leg condition that could account for his complaints of chronic pain in the right leg. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed right leg condition had its onset in or was otherwise related to the Veteran's active duty service?

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




